TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00802-CV


                                   Mayukh Suri, Appellant

                                              v.

                                   Richa Gulati, Appellee


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-19-001937, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Mayukh Suri has filed an unopposed motion to dismiss his appeal, stating that he

no longer wishes to pursue the appeal. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: December 18, 2019